DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on 3/2/2022 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 1/12/2022 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claim 7 has been canceled. Claim 1 has been amended. Claims 18-25 are withdrawn. Claims 1-2, 6, 9 and 17-25 are pending. Claims 1-2, 6, 9 and 17 are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
Applicant’s claim for the benefit of a prior-filed application KR10-2016-174543 and PCT/KR2017/014958 filed on 12/20/2016 and 12/18/2017, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 12/20/2016. 

Statement on Claim Interpretation
Independent claim 1 part (4) describes removing a physical support to achieve “free floating hydrogel culture conditions” which induces cell-mediated hydrogel compaction wherein water and culture media are extruded from the hydrogel. The effect of removing the physical support to induce cell-mediated hydrogel compaction is considered a functional limitation which does not carry patentable weight since this an inherent outcome of removing the physical support (i.e. circular, rectangular or square hydrogel mold described in claim 1 part (3)). A claim term is considered functional when it recited a feature “by what it does rather than by what it is”, see MPEP 2173.05(g).
Furthermore, claim 1 describes “accumulating” numerous ECM, angiogenic and neurotrophic factors in the multilayered cell sheet. Although applicants’ amendments and specification (para 152) do describe the accumulation of in vitro synthesized factors in the multilayered cell sheet, the specification does not provide an express definition describing the extent to which these factors are accumulated. Thus, the examiner has applied the broadest reasonable interpretation in interpreting “accumulation” as the release and retention of any of the listed by the multilayered cell sheet to any extent. This process is considered inherent in culturing live neural crest stem cells in the hydrogel since the release of said factors is an ongoing and dynamic process. 
Additionally, it is understood that the meaning of “multilayered” as claimed is not based on the stacking of single cell sheets according to the instant specification. Rather the number of cell layers and subsequent thickness seems to be controlled by the cell density which would result in the “multilayered” nature of the cell sheet. It is noted that the instant specification discloses that the “multilayered” cell sheet is formed by simply mixing a certain cell concentration with a fibrin hydrogel, and when cells are uniformly distributed throughout the hydrogel, creating a product with 10-50 cell layers. However, there is no evidence that there actually exists multiple layers in the hydrogel. It appears that applicant counts these cell layers using an imaginary grid to define distinct layers. Thus, a higher cell density when forming the hydrogel in a fixed dimension of a container (dish, well, ect.) would result in a thicker layer of the hydrogel with cells embedded.  In the absence of a specific definition of the term “multilayered”, this term will be given its broadest reasonable interpretation and will read on any 3D cell culture. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. EP 2845898B1. 07/05/2017 (hereinafter Yang, reference of record) and Yamashita et al. US 2016/0121025A1. 05/05/2016 (hereinafter Yamashita, reference of record) in view of Soen et al. US 2006/0019235A1. 01/26/2006 (hereinafter Soen, reference of record). This rejection is maintained for the same reasons as applied in the action submitted on 1/12/2022. A response to applicant’s traversal follows the reiterated rejection below. 
Yang describes a method of culturing multilayered sheets of peripheral nerve derived neural crest stem cells (NCSCs) using collagen based-hydrogel scaffolds (Yang, Example 2, para 0042 and claim 6). Yang describes methods for isolating neural crest stem cells derived from peripheral nerves and methods for 2D expansion (Yang, para 6, 11, 12, 40). Yang describes embedding the cultured NCSCs into 3D collagen based-hydrogel scaffolds with phase-transition abilities (i.e. sol-to-gel hydrogel), wherein the hydrogel can exist in the solution state and can be uniformly mixed with the NCSCs to achieve uniform cellular distribution in the gel phase (Yang, para 34, 39, 40). Yang describes deeding neural crest cells at a density of 10,000 cells per cm2 (Yang, para 109).  Yang provides express embodiments wherein the collagen based-hydrogel contains additional co-polymers and proteins including fibrin (enzymatic product of fibrinogen and thrombin) (Yang, para 42-44). Yang further provides an example wherein a fibrin hydrogel is created by combining 2.5 mg/mL fibrinogen and 0.5 U/mL thrombin to create 300 µL of a fibrin hydrogel for 3D NCSCs culturing (Yang, para 123). Thus, Yang teaches all associated components of a mixed sol-to-gel collagen and fibrinogen hydrogel. As described previously in the claim interpretation section, the removal of a physical support as recited in claim 1 part (4) to achieve “free floating hydrogel culture conditions” which induces cell-mediated hydrogel compaction is considered a functional limitation that would inherently be present in a collagen/fibrinogen hydrogel with the same composition as claimed. Thus, whether or not the hydrogel maintains its physical shape without the mold is a function of the hydrogel composition rather than the exact method steps of removing the mold which induces cell-mediated hydrogel compaction. Thus, Yang teaches all associated components of a mixed sol-to-gel collagen and fibrinogen hydrogel for culturing multilayered sheets of NCSCs. However, Yang does not explicitly teach the exact fibrinogen and collagen concentration ranges listed in amended claim 1, the cellular density range of amended claim 1 or the layer configuration of claim 17. Yang does not explicitly teach the accumulation of ECM components, angiogenic factors, anti-inflammatory factors, neurotrophic factors, neuroprotective factors in the multilayered cell sheet as recited in newly amended claim 1 which are secreted from the cultured NSCSs.
Yamashita discloses a method for culturing cells using hydrogels with layered sheet configurations (Yamashita, abstract). Yamashita describes hydrogel with various shapes including disks, granular or dispersion shapes (Yamashita, para 50). The shape limitations described by Yamashita necessarily require the use of a mold and are thus bound by a “physical support”.  Yamashita describes how hydrogel layered cell sheets can improve the cell culturing conditions and proliferation of cells and specifically lists neural cells or cells induced from pluripotent stem cells (Yamashita, 0061 and 0068). Yamashita states that the number of layered cell sheets can be 4 to 20 or more and can be appropriately modified in accordance with the purpose of use (Yamashita, 0109, 0041, 0047), corresponding to the limitations described in claim 17. Furthermore, Yamashita teaches a hydrogel made from collagen and fibrinogen (Yamashita, 0050). 
Both Yang and Yamashita are concerned with the same technical objectives of using hydrogels for culturing neural stem cells. Thus, it would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of both Yang and Yamashita to meet the exact fibrinogen and collagen concentration ranges, the physical support limitations described in newly amended claim 1 and the NCSC layer configuration limitations of claim 17. One of ordinary skill in the art would be motivated to do so since the multilayered cell sheet hydrogel taught by Yamashita provides for improved proliferation and cellular conditions for expanding neural stem cells and would thus lead to better transplantation outcomes. Additionally, it is emphasized that applicants newly added claim limitations specifying that the multilayered NCSCs are made without stacking would have been prima facie obvious to one of ordinary skill in the art since Yang expressly describes a hydrogel with phase-transition abilities (i.e. sol-to-gel hydrogel), wherein the hydrogel can exist in the solution state and can be uniformly mixed with the NCSCs to achieve uniform cellular distribution. Thus, one would be motivated to use the sol-to-gel hydrogel rather than the stacking method taught by Yamashita in order to obtain a more uniform distribution of NCSCs and cell layering.  Furthermore, both Yang (paragraph 0123) and Yamashita (paragraph 0050) describe the use of collagen, fibrinogen and thrombin as hydrogel proteins and components. Yang (paragraph 0109) and Yamashita (Section 2, Cells to be used to Produce Cell Sheets) also describe cellular densities on the same order of magnitude as newly amended claim 1. Thus, it would have been a matter of routine experimentation using standard laboratory techniques available at the time of filing to determine the concentration ranges of collagen, fibrinogen and cellular density as stated in claims 1 and 6.  "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Since both Yang and Yamashita are concerned with the same technical outcomes, one of ordinary skill in the art would have a reasonable expectation of success in practicing their combined teachings. 
Yang and Yamashita do not describe the secretion of extracellular matrix, angiogenic factors, anti-inflammatory factors, neuroprotective factors and neurotrophic factors from the NSCSs in the hydrogel. However, these factors are well known to be associated and secreted by NSCS as disclosed by Soen.
Soen teaches the molecular and functional profiling of secreted molecules using a protein microarray. Soen specifically mentions the profiling of neural crest cells (paragraph 0089). Soen describes the profiling of ECM components like laminin, fibronectin and collagen (0102). Soen describes the profiling of angiopoietin factors such as PGDF (0145 and 0078). Soen describes the profiling of anti-inflammatory factors such as IL-6 (0098, 0071 and 0078). Soen describes the profiling of neurotrophic factors such as GDNF (0071 and 0078). Soen describes the profiling of neuroprotective factors such FGF-9 (0078). Thus, Soen teaches the accumulation and collection of the elected ECM components, angiogenic factors, anti-inflammatory factors, neurotrophic factors, neuroprotective factors recited in newly amended claim 1.
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Soen with Yang and Yamashita to accumulate the elected ECM components, angiogenic factors, anti-inflammatory factors, neurotrophic factors, neuroprotective factors of the instant claims in order to better profile the cultured NSCSs. Soen shows that the aforementioned secreted factors are inherently secreted by NSCSs and can be used to profile the condition of cultured NSCSs. Therefore, one of ordinary skill in the art would have motivation to combine Soen with the teachings of Yang and Yamashita in order to better profile the cultured NSCSs leading to better transplantation outcomes. Since all the factors are known in the collection of prior art and known to be associated with NSCs molecular profiling, one of ordinary skill in the art would have a reasonable expectation of success in practicing their combined teachings. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Response to Traversal
Applicant traverses the instant rejection by arguing that Yang fails to teach or suggest a multilayered cell sheet without stacking a cell sheet. Applicant cites claim 6 of Yang to argue that Yang amplifies the collected neural crest cells by monolayer culture. Applicant argues that Yamashita does not describe a multilayered cell sheet without stacking a cell sheet.
This argument has been fully considered, but is not found persuasive. As stated in the claim interpretation section, it is understood that the meaning of “multilayered” as claimed is not based on the stacking of single cell sheets according to the instant specification. Rather the number of cell layers and subsequent thickness seems to be controlled by the cell density which would result in the “multilayered” nature of the cell sheet. It is noted that the instant specification discloses that the “multilayered” cell sheet is formed by simply mixing a certain cell concentration with a fibrin hydrogel, and when cells are uniformly distributed throughout the hydrogel, creating a product with 10-50 cell layers. However, there is no evidence that there actually exists multiple layers in the hydrogel. It appears that applicant counts these cell layers using an imaginary grid to define distinct layers. Thus, a higher cell density when forming the hydrogel in a fixed dimension of a container (dish, well, ect.) would result in a thicker layer of the hydrogel with cells embedded.  In the absence of a specific definition of the term “multilayered”, this term will be given its broadest reasonable interpretation and will read on any 3D cell culture. Although Yang describes the amplification of the collected neural crest cells by monolayer culture, Yang goes further to describe embedding the cultured NCSCs into 3D collagen based-hydrogel scaffolds with phase-transition abilities (i.e. sol-to-gel hydrogel), wherein the hydrogel can exist in the solution state and can be uniformly mixed with the NCSCs to achieve uniform cellular distribution in the gel phase (Yang, para 34, 39, 40). Thus, Yang teaches culturing multilayered sheets of peripheral nerve derived neural crest stem cells (NCSCs) using collagen based-hydrogel scaffolds (Yang, Example 2, para 0042 and claim 6).
Applicant further argues that Yang, Yamashita nor Soen teach or suggest a method for manufacturing a NCSC without stacking a cell sheet. In particular, applicant points to amended claim 1, wherein the PN-NCSCs have a specific density range. Applicant argues that the number of cell layers of the multilayered cell sheet is controlled by the cell density in the hydrogel. Applicant states that the cell density in the hydrogel is critical for controlling the number of cell layers of the multilayered cell sheet. 
This argument has been fully considered, but is not found persuasive. Applicant is invited to review previous claim interpretation arguments on why “multilayered” is being interpreted broadly without an express definition form the specification. Furthermore, it is argued that it would have been a matter of routine experimentation using standard laboratory techniques available at the time of filing to determine the cellular density as described in amended claim 1.  "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). 
Applicant further points to amendments to claim 1, specifying that the release of ECM and other factors occurs into the multilayered cell sheet. Applicant argues that Yang, Yamashita nor Soen teach or suggest accumulating factors. 
This argument has been fully considered, but is not found persuasive. Applicant is invited to review previous claim interpretation arguments on why this process is inherent to culturing live neural crest stem cells. Although applicants’ amendments and specification (para 152) do describe the accumulation of in vitro synthesized factors in the multilayered cell sheet, the specification does not provide an express definition describing the extent to which these factors are accumulated. Thus, the examiner has applied the broadest reasonable interpretation in interpreting “accumulation” as the release and retention of any of the listed by the multilayered cell sheet to any extent, which is considered inherent in culturing live neural crest stem cells in the hydrogel since the release of said factors is an ongoing and dynamic process. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633